DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on January 24, 2022. Claim(s) 1-9 and 12-21 are pending. Claims 18 and 19 are withdrawn. Claims 1-9, 12-17 and 20-21 and examined herein.

Response to Arguments
	In view of Applicant’s arguments, the 103 rejection of claims 1-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raghuvanshi (US 2017/0119738) of record in view of Venkateswara (2005/0084530) of record is hereby withdrawn.
 	Applicant’s arguments with respect to the 103 rejection of claims 1-9, 12-17 and 20-21 as being unpatentable over Kulkarni (WO 2017/122161) have been fully considered.
 	Applicant argues:
	Kulkarni provides limited teaching on other triptans outside of eletriptan. The disclosure of Kulkarni would lead one of ordinary skill in the art to select eletriptan over other triptans based on its lipophilic characteristic and the importance of this trait to transport of a nasal spray through the blood brain barrier. Kulkarni discloses that the “most preferred mechanism for transport of drug through blood brain barrier is a lipoidal route”, “eletriptan bas longer half-life of 4-6 hrs”, “is more lipophilic than any other triptan known” and is the “most lipophilic triptan known till [sic] date” (see page 2, lines 17-18 and page 11. lines 10-19}. One of ordinary skill in the art would have no motivation to select a different triptan based on the disclosure of Kulkarni.

	Eletriptan is disclosed as the preferred 5HT1B/1D agonist and the disclosed formulations are all eletriptan, As Kulkarni recognizes in their disclosure, other triptan based sprays were commercially available but not all triptans provided the same relief and some worked better than
	others. For example, “Recent polls of migraineurs...suggest that more lipophilic formulations of other triptans. given orally, are still preferred over the sumatriptan nasal spray MITRE)" (see page 2, lines 4-7). Looking to the fall disclosure of Kulkarni, one of ordinary ski in the art would be motivated to select a highly lipophilic triptan and would be directed to select eletriptan as the most lipophilic triptan over other triptans.

 Arguments with respect to said rejection are not persuasive. Examiner respectfully notes that references are not limited to the disclosure of specific working examples, rather what the references teach as a whole. In re Mills, 470 F.2d 649, 651 (CCPA 1972).  In the instant case, Kulkarni teaches an intranasal pharmaceutical composition comprising from about 1 mg to about 20 mg of at least one 5HTIB/ID agonist or salts thereof (claim 1), wherein the 5HTIB/ID agonist or salts thereof is selected from a group consisting of sumatriptan, rizatriptan, naratriptan, zolmitriptan, eletriptan, almotriptan, frovatriptan (claims 4 and 11). While there are no working examples specifically regarding intranasal pharmaceutical compositions comprising rizatriptan, there is sufficient teaching, suggestion and motivation to arrive at the instant invention. Moreover, the genus of the 5HTIB/ID agonists as recited above include a only a select few, not a laundry list wherein the skilled artisan would require undue experimentation to arrive at the 5HTIB/ID agonist of interest, namely rizatriptan.  Additionally, MPEP, KSR teaches us that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness. The attorney’s argument fails to account for KSR, which is a Supreme Court case. MPEP 2144.05(II)(B) states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. The argument does not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
 	In view of Applicant’s amendments, the 103 rejection of claims 10 and 11 as being unpatentable over Kulkarni (WO 2017/122161) as applied to claims 1-9, 12-17 and 20-21 in the 103 rejection above in view of Billotte (US 6,713, 461) of record is hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-9, 12-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (WO 2017/122161) of record.
 	At the outset, Examiner notes that the limitations regarding pharmacokinetic parameters of claim 17 are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Regarding claim 1 of the instant invention, Kulkarni teaches intranasal pharmaceutical composition comprising from about 1 mg to about 20 mg of at least one 5HTI B/I D agonist or salts thereof, and at least one pharmaceutically acceptable excipient (claim 1), wherein the 5HTI B/I D agonist or salts thereof is selected from a group consisting of sumatriptan, rizatriptan, naratriptan, zolmitriptan, eletriptan, almotriptan, frovatriptan or a pharmaceutically acceptable salt, solvate, hydrate, polymorph, prodrug or mixtures thereof (claims 4 and 11).
Kulkarni teaches suitable cosolvents for the composition include aqueous based vehicles suitable for intranasal administration. In addition to aqueous (purified water), oil or gel vehicles, other vehicles which may be used in the compositions comprise solvent systems containing ethyl alcohol, isopropyl alcohol, glycerin, propylene glycol, polyethylene glycol, mixtures thereof or mixtures of one or more of the foregoing with water (page 13, lines 18-23). Co-solvent solubilization is important in nasal dosage forms where it is recommended to incorporate the required dose as a true solution in 100-200 µL volume of liquid (page 13, lines 15-17). More specifically polyethylene glycol 400 is employed in example 1 (page 16; lines 5-10).
The amount of aqueous solvent and cosolvent may range from about 0.005% w/w to about 1% w/w of the composition (page 14, lines 29-30).
Regarding claim 2, Kulkarni teaches wherein one or more pharmaceutically acceptable excipient comprises efflux modulator, one or more of cosolvents, isotonicity agents, chelating agents, preservative, pH adjusting agents, absorption promoters, viscosifiers, sweetener/taste masking agents, or mixtures thereof (claim 5).
Regarding claim 3, Kulkarni teaches examples of suitable efflux modulator which can be employed in the intranasal pharmaceutical composition of 5HTI B/I D agonist or salts thereof may be selected from polysorbates, among others. The amount of the efflux modulator present in the pharmaceutical composition may range from about 5% w/w to about 15% w/w relative to the total weight of the composition (page 10, lines 3-21).
Regarding claims 5 and 13, Kulkarni teaches examples of suitable chelating agents (permeation enhancer) for the composition according to the invention may be selected from, but not limited to edetate disodium (EDTA); edetate trisodium; edetate tetrasodium; and diethyleneamine pentaacetate, preferably EDTA. The amount of the chelating agent present in the pharmaceutical composition may range from about 0.0001 to 1 % w/w relative to the total weight of the composition (page 14, lines 7-12).
Regarding claims 5, 7 and 8, Kulkarni teaches examples of suitable pH adjusting agents for the composition may be selected from sodium hydroxide, hydrochloric acid, citric acid, acetic acid, fumaric acid, malic acid, nitric acid, phosphoric acid, propionic acid, sulfuric acid, tartaric acid, or combinations thereof. The composition comprises an amount of a pH adjusting agent sufficient to adjust the pH below 7 (page 14, lines 19-24).
Regarding claims 4 and 12, Kulkarni teaches examples of suitable antioxidants (stabilizer) for the composition according to the invention may be selected from, but not limited to ascorbic acid, alpha-tocopherol (vitamin-E), butylated hydroxyanisole, butylated hydroxytoluene, glutathione and the like. The amount of the antioxidant present in the pharmaceutical composition may ranges from about 0.0002 to about 0.5% w/w relative to the total weight of the composition (page 14, lines 1-6).
Regarding claim 16, as discussed above, Kulkarni teaches butylated hydroxytoluene, butylated hydroxyanisole, edetate disodium and benzalkonium chloride in amounts that fall within the ranges taught by the cited art. 
Regarding claim 6 and 14, Kulkarni teaches examples of the suitable preservatives for the composition may be selected from benzyl alcohol, quaternary ammonium halides, phenylcarbinol, thimerosal, disodium edetate and phenyl ethyl alcohol. The amount of the preservative present in the pharmaceutical composition may range from about 0.005 to about 1% w/w relative to the total weight of the composition (page 13, lines 24-29). More specifically, benzalkonium chloride is taught (page 19, Process, step 3). 
Kulkarni teaches examples of suitable sweetener/taste masking agents may be selected from sucralose, thaumatin (e.g., Talin®) sucrose, saccharin (including the salt forms: sodium, calcium, etc.), fructose, glucose, dextrose, corn syrup, aspartame, acesulfame-K, xylitol, sorbitol, erythritol, ammonium glycyrrhizinate, thaumatin, neotame, mannitol, eucalyptus oil, camphor, and natural or artificial flavors or flavoring agents (for example menthol, mints, vanilla, orange, etc.), or combinations of two or more of such agents (page 14-15, bridging paragraph).
Regarding claim 21, as discussed above, Kulkarni teaches Vitamin E, edetate disodium, menthol and sucralose in amounts that fall within the ranges taught by the cited art. 
Regarding claims 9, 15 and 20, Kulkarni teaches the components of the liquid rizatriptan composition for nasal administration.
 	The difference between Kulkarni and the claimed invention is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990)).
 	However, based on the above, Kulkarni teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Regarding claims 9, 15, and 20, Kulkarni does not specifically teach the amounts of rizatriptan from about 2% to about 15.73%, 7.414%, and 14.534%, respectively.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration and types of the various excipients of the rizatriptan compositions. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04. The skilled artisan is aware that employing a pharmaceutically acceptable carriers and excipients in pharmaceutical composition is generally considered prima facie obvious.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-9, 12-17 and 20-21 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627